Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 20, 2017

                                          No. 04-17-00754-CR

                                   EX PARTE Andrew BRIGHAM

                                      Original Habeas Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On November 16, 2017, relator filed a pro se petition for writ of habeas corpus. The
court has determined that it lacks jurisdiction to consider relator’s petition. Accordingly, the
petition for writ of habeas corpus is DISMISED FOR LACK OF JURISDICTION. See TEX. R.
APP. P. 52.8(a). This court’s opinion shall issue at a later date.

           It is so ORDERED on November 20, 2017.



                                                          _________________________________
                                                          Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




           1
          This proceeding arises out of Cause Nos. 2016CR11697, 2016CR11698, 2016CR7125B, and
2016CR10420, styled The State of Texas v. Andrew Brigham, pending in the 131st Judicial District Court, Bexar
County, Texas, the Honorable Norma Gonzales presiding.